Citation Nr: 1137051	
Decision Date: 09/30/11    Archive Date: 10/11/11

DOCKET NO.  09-23 551	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, New York



THE ISSUE

Entitlement to service connection for bilateral hearing loss.  



ATTORNEY FOR THE BOARD

C.L. Krasinski, Counsel



INTRODUCTION

The Veteran served on active duty from July 1990 to July 1994 and had subsequent service in the United States Army Reserves from April 1999 to April 2003.  He also served with the Air National Guard from April 2003 and appears to have had a period of active duty from January 2010 to June 2010.  
 
This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in New York, New York, which denied entitlement to service connection for bilateral hearing loss and tinnitus.  The Veteran filed a notice of disagreement for both issues.  In a May 2009 rating decision, the RO granted service connection for tinnitus and assigned a 10 percent disability evaluation effective from October 5, 2007.  The Veteran perfected an appeal for the issue of entitlement to service connection for hearing loss.   

A hearing before the Board was scheduled in April 2011, but the Veteran failed to report to the hearing without explanation.  He has not requested that the hearing be rescheduled, nor has he provided good cause.  Accordingly, the Board will proceed as if the hearing request had been withdrawn.  See 38 C.F.R. § 20.704(d) (2010). 

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

A review of the record shows that the Veteran reported having a period of active duty from January 2010 to June 2010 during a July 2010 phone call with an employee at the RO.  However, it does not appear that the RO attempted to verify that period of service, and the claims file does not contain the Veteran's service treatment records for that period.  Therefore, the Board finds that a remand is necessary in order for the RO to contact the appropriate service department and make an attempt to obtain and associate with the claims file copies of the Veteran's service personnel and treatment records for his period of active duty service in 2010.  

The Board also notes that the claims file does not contain any treatment records dated after October 2007.  Therefore, the RO should take this opportunity to obtain and associate with the claims file any treatment records pertaining to hearing loss.

Accordingly, the case is REMANDED for the following action:

1.  The RO should request that the Veteran provide the names and addresses of any and all health care providers who have provided treatment for his claimed hearing loss.  After acquiring this information and obtaining any necessary authorization, the RO should obtain and associate these records with the claims file.

A specific request should be made for treatment records dated from October 2007 to the present.

2.  The RO should contact the National Personnel Records Center (NPRC), the Records Management Center (RMC), the appellant's unit, and any other appropriate location, to verify whether the Veteran had active duty service from January 2010 to June 2010.  The complete service personnel and treatment records should also be requested for that period of service. 

As set forth in 38 U.S.C.A. § 5103A(b)(3) and 38 C.F.R. § 3.159(c)(2), the RO should continue efforts to locate such records until it is reasonably certain that such records do not exist or that further efforts to obtain those records would be futile.  The appellant should be notified of any action to be taken.

3.  After completing the above actions, the RO should conduct any other development as may be indicated as a consequence of the actions taken in the preceding paragraphs.  Further development may include affording the Veteran an additional VA examination and/or obtaining a clarifying medical opinion.

4.  When the development has been completed, the case should be reviewed by the RO on the basis of additional evidence.  If the benefits sought are not granted, the appellant and his representative should be furnished a Supplemental Statement of the Case and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
JESSICA J. WILLS
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


